                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID DEMARCUS HAQQ,                              Case No. 18-cv-06265-HSG
                                   8                   Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE TRAVERSE
                                   9             v.
                                                                                           Re: Dkt. No. 32
                                  10     ROBERT NEUSCHMID,
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, petitioner’s request for an extension of time to file a traverse, his

                                  14   response to respondent’s Answer, is GRANTED. Petitioner shall file his traverse with the Court

                                  15   by February 21, 2020.

                                  16          This order terminates Dkt. No. 32.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 11/26/2019

                                  19                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
